204 F.3d 580 (5th Cir. 2000)
SIERRA CLUB; WILDERNESS SOCIETY; TEXAS COMMITTEE ON NATURAL RESOURCES Plaintiffs-Appelleesv.R MAX PETERSON, ET AL, Defendants,DANIEL GLICKMAN, In his official capacity as the Secretary of the Department of Agriculture; GLORIA MANNING, In her official capacity as the Acting Regional Forester, U.S. Forest Service, Region 8; MICHAEL DOMBECK, In his official capacity as Chief, U.S. Forest Service; RONALD RAUM, In his official capacity as the Forest Supervisor, National Forests and Grasslands in Texas Defendants-Appellants,TEXAS FORESTRY ASSOCIATION; SOUTHERN TIMBER PURCHASERS COUNCIL Intervenors-Defendants-Appellants
No. 97-41274
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
January 21, 2000

Appeals from the United States District Court for the Eastern District of Texas
ON PETITIONS FOR REHEARING EN BANC
(Opinion August 16, 1999, 5 Cir., 1999, 185 F.3d 349)
Before  KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,              BENAVIDES, STEWART, and DENNIS, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petitions for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



Notes:


*
 Judge Parker is recused and did not participate in this matter.